Name: Commission Regulation (EU) No 1175/2014 of 30 October 2014 implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, asÃ regards statistics on the participation of adults in lifelong learning and repealing Commission Regulation (EU) No 823/2010 Text with EEA relevance
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  education;  economic analysis;  information technology and data processing;  information and information processing;  employment
 Date Published: nan

 4.11.2014 EN Official Journal of the European Union L 316/4 COMMISSION REGULATION (EU) No 1175/2014 of 30 October 2014 implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on the participation of adults in lifelong learning and repealing Commission Regulation (EU) No 823/2010 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 452/2008 of the European Parliament and of the Council of 23 April 2008 concerning the production and development of statistics on education and lifelong learning (1), and in particular Article 6(1) thereof, Whereas: (1) Regulation (EC) No 452/2008 establishes a common framework for the systematic production of European statistics on education and lifelong learning. (2) Commission Regulation (EU) No 823/2010 (2) introduced measures for carrying out individual statistical actions to produce statistics on the participation of adults in lifelong learning covered by Domain 2 of Regulation (EC) No 452/2008. (3) When producing and disseminating European statistics on the participation of adults in lifelong learning, the national and EU statistical authorities should take account of the principles set out in the European Statistics Code of Practice endorsed by the European Statistical System Committee in September 2011. (4) Data collection on the participation of adults in lifelong learning needs to be regularly adapted to changes and new developments in lifelong learning and in order to respond to new information needs. (5) With a view to promoting a high level of harmonisation of the survey results across countries, methodological guidelines should be drafted by the Commission for the implementation of the survey. (6) Regulation (EU) No 823/2010 should therefore be repealed. (7) The measures set out in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data collection for the second survey on the participation and non-participation of adults in lifelong learning (hereinafter referred to as the Second Adult Education Survey) shall take place between 1 July 2016 and 31 March 2017. The reference period for which the data on participation in lifelong learning activities are collected shall be the 12 months prior to the interview. Article 2 The population age range covered by the survey shall be 25-64. The age groups 18-24 and 65-69 shall be covered on an optional basis. Article 3 The variables concerning the subjects covered by the Second Adult Education Survey as specified under Domain 2 of the Annex to Regulation (EC) No 452/2008 and their breakdowns shall be as set out in Annex I to this Regulation. Article 4 The sampling and precision standards needed to meet the requirements related to the data sources and sample sizes specified under Domain 2 of the Annex to Regulation (EC) No 452/2008 shall be as set out in Annex II to this Regulation. Article 5 Member States shall transmit a standard quality report on the Second Adult Education Survey to the Commission (Eurostat). The structure of the report shall be conform to the European Statistical System Standard Quality Report Structure, in particular taking into consideration the quality criteria referred to in Article 4(1)(d) of Regulation (EC) No 452/2008 and the further requirements set out in Annex III to this Regulation. Article 6 1. Member States shall transmit clean micro-data files regarding the Second Adult Education Survey to the Commission (Eurostat) within six months after the end of the national data collection period. 2. Member States shall transmit the standard quality report regarding the Second Adult Education Survey to the Commission (Eurostat) within three months after the delivery of the micro-data files. Article 7 The requirements set out in this Regulation are minimum requirements. Member States may introduce further national requirements regarding the Second Adult Education Survey, provided that the quality requirements set out in this Regulation are met. Article 8 Regulation (EU) No 823/2010 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 9 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 4.6.2008, p. 227. (2) Commission Regulation (EU) No 823/2010 of 17 September 2010 implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on the participation of adults in lifelong learning (OJ L 246, 18.9.2010, p. 33). ANNEX I Variables Note to the table: All variables shall be transmitted. Data and metadata referred to in Article 6 shall be made available to Eurostat in using the Single Entry Point services. The codes and code lists presented in the table below are indicative only. Data structure definitions and transmission formats are provided by the Commission (Eurostat). 1. Background information on the individual Variable name Code Description Filter COUNTRY COUNTRY OF RESIDENCE Everybody 2 digits Based on the ISO country classification REGION REGION OF RESIDENCE Everybody 2 digits Coding according to NUTS at 2 digit level DEG_URB DEGREE OF URBANISATION OF THE AREA THE HOUSEHOLD LIVES IN Everybody 1 Densely populated area 2 Intermediate area 3 Thinly populated area REFYEAR YEAR OF INTERVIEW Everybody 4 digits REFMONTH MONTH OF INTERVIEW Everybody 1-12 RESPID IDENTIFICATION OF THE RESPONDENT Everybody numeric Identification code of each record RESPWEIGHT WEIGHTING FACTOR FOR INDIVIDUALS Everybody numeric Weighting factor for individuals (with 3 digits of decimals separated by a dot) NFEACTWEIGHT WEIGHTING FACTOR FOR NON-FORMAL ACTIVITIES NFENUM  ¥ 1 numeric Weighting factor for the non-formal activities selected in NFERAND1 and NFERAND2 (with 3 digits of decimals separated by a dot) 0 NFENUM = 0 INTMETHOD DATA COLLECTION METHOD USED Everybody 10 Postal, non-electronic version 11 Postal, electronic version 20 Face-to-face, non-electronic version 21 Face-to-face, electronic version 30 Telephone, non-electronic version 31 Telephone, electronic version 40 Use of internet 50 Mixed collection mode (e.g. postal and face-to-face interview) (HHNBPERS) NUMBER OF PERSONS LIVING IN THE SAME HOUSEHOLD (INCLUDING THE RESPONDENT) Everybody HHNBPERS_tot 0-98 Total number of persons living in the household HHNBPERS_0_13 0-98 0-13 years old HHNBPERS_14_24 0-98 14-24 years old HHNBPERS_25plus 0-98 25 years and older -1 No answer HHTYPE HOUSEHOLD TYPE Everybody 10 One-person household 21 Lone parent with child(ren) aged less than 25 22 Couple without child(ren) aged less than 25 23 Couple with child(ren) aged less than 25 24 Couple or lone parent with child(ren) aged less than 25 and other persons living in household 30 Other -1 No answer HHINCOME NET MONTHLY EQUIVALISED INCOME OF THE HOUSEHOLD Everybody 1 Below 1st quintile 2 Between 1st quintile and 2nd quintile 3 Between 2nd quintile and 3rd quintile 4 Between 3rd quintile and 4th quintile 5 Above 4th quintile -1 No answer SEX SEX Everybody 1 Male 2 Female YEAR AND MONTH OF BIRTH BIRTHYEAR 4 digits The 4 digits of year of birth Everybody BIRTHMONTH 1-12 The 2 digits of month of birth Everybody CITIZEN CITIZENSHIP Everybody 0 Same as country of residence 2 digits Based on the ISO country classification -1 No answer BIRTHPLACE COUNTRY OF BIRTH Everybody 0 Born in this country 2 digits Based on the ISO country classification -1 No answer RESTIME YEARS OF RESIDENCE IN THIS COUNTRY BIRTHPLACE  0 1 Been in this country for 1 year and less 2-10 Number of years for people who have been in this country for 2 to 10 years 11 Been in this country for more than 10 years -1 No answer -2 Not applicable (BIRTHPLACE = 0) MARSTADEFACTO DE FACTO MARITAL STATUS (consensual union) Everybody 1 Person living in a consensual union 2 Person not living in a consensual union -1 No answer HATLEVEL EDUCATIONAL ATTAINMENT LEVEL (highest level of education or training successfully completed as defined by ISCED 2011, coding based on ISCED mappings to be delivered to Eurostat) Everybody 000 No formal education or below ISCED 1 100 ISCED 1 200 ISCED 2 (incl. ISCED 3 programmes of duration less than 2 years) 302 ISCED 3 programme duration of 2 years and more, sequential (i.e. access to next ISCED 3 programme only) 303 ISCED 3 programme duration of 2 years and more, terminal or access to ISCED 4 only 304 ISCED 3 with access to ISCED 5, 6 or 7 300 ISCED 3 programme of duration of 2 years and more, without possible distinction of access to other ISCED levels 400 ISCED 4 500 ISCED 5 600 ISCED 6 700 ISCED 7 800 ISCED 8 -1 No answer HATFIELD FIELD OF THE HIGHEST LEVEL OF EDUCATION OR TRAINING SUCCESSFULLY COMPLETED HATLEVEL = 300 to 800 0000-9998 Level 1 of the classification of fields of education and training or optional or subdivisions of the classification of fields of education and training -1 No answer -2 Not applicable (HATLEVEL  300 to 800) HATYEAR YEAR WHEN HIGHEST LEVEL OF EDUCATON OR TRAINING WAS SUCCESSFULLY COMPLETED HATLEVEL  000, -1 4 digits The four digits of the year when highest level of education or training was successfully completed -1 No answer -2 Not applicable (HATLEVEL = 000, -1) HATVOC ORIENTATION OF THE HIGHEST LEVEL OF EDUCATION OR TRAINING SUCCESSFULLY COMPLETED HATLEVEL = 300 to 400 and (REFYEAR  HATYEAR)  ¤ 20 1 General education 2 Vocational education -1 No answer -2 Not applicable (HATLEVEL  300 to 400 or (REFYEAR  HATYEAR) > 20) DROPEDUC FORMAL EDUCATION OR TRAINING ABANDONED (programme with the highest level in case of several programmes abandoned) HATLEVEL  000, -1 and (REFYEAR  HATYEAR)  ¤ 20 1 Yes 2 No -1 No answer -2 Not applicable (HATLEVEL = 000, -1 or (REFYEAR  HATYEAR) > 20) DROPEDUCLEVEL LEVEL OF THE FORMAL EDUCATION OR TRAINING ABANDONED DROPEDUC = 1 100 ISCED 1 200 ISCED 2 (incl. ISCED 3 programmes of duration less than 2 years) 302 ISCED 3 programme duration of 2 years and more, sequential (i.e. access to next ISCED 3 programme only) 303 ISCED 3 programme duration of 2 years and more, terminal or access to ISCED 4 only 304 ISCED 3 with access to ISCED 5, 6 or 7 300 ISCED 3 programme of duration of 2 years and more, without possible distinction of access to other ISCED levels 400 ISCED 4 500 ISCED 5 600 ISCED 6 700 ISCED 7 800 ISCED 8 -1 No answer -2 Not applicable (DROPEDUC  1) DROPEDUCVOC ORIENTATION OF THE FORMAL EDUCATION OR TRAINING ABANDONED DROPEDUCLEVEL = 300 to 400 and (REFYEAR  HATYEAR)  ¤ 20 1 General education 2 Vocational education -1 No answer -2 Not applicable (DROPEDUCLEVEL  300 to 400 or (REFYEAR  HATYEAR) > 20) MAINSTAT CURRENT MAIN LABOUR STATUS Everybody Carries out a job or profession, at the time of the interview, including unpaid work for a family business or holding, including an apprenticeship or paid traineeship, etc.: 11  Full time 12  Part time 20 Unemployed 31 Pupil, student, further training, unpaid work experience 32 In retirement or early retirement or has given up business 33 Permanently disabled 34 In compulsory military or community service 35 Fulfilling domestic tasks 36 Other inactive person -1 No answer EMP12M EMPLOYMENT DURING THE LAST 12 MONTHS MAINSTAT = 20 to 36 Carried out a job or profession, at any time during the last 12 months, including unpaid work for a family business or holding, including an apprenticeship or paid traineeship, etc.: 1 Yes 2 No -1 No answer -2 Not applicable (MAINSTAT = 11, 12) JOBSTAT PROFESSIONAL STATUS MAINSTAT = 11, 12 11 Self-employed with employees 12 Self-employed without employees 21 Employee with a permanent job or work contract of unlimited duration 22 Employee with temporary job or work contract of limited duration 30 Family worker -1 No answer -2 Not applicable (MAINSTAT  11, 12) JOBISCO OCCUPATION MAINSTAT = 11, 12 2 digits ISCO-08 coded at 2 digit level -1 No answer -2 Not applicable (MAINSTAT  11, 12) LOCNACE ECONOMIC ACTIVITY OF THE LOCAL UNIT MAINSTAT = 11, 12 2 digits NACE Rev.2 coded at 2 digit level -1 No answer -2 Not applicable (MAINSTAT  11, 12) LOCSIZEFIRM NUMBER OF PERSONS WORKING AT THE LOCAL UNIT JOBSTAT = 11, 21, 22, 30 1 1 to 9 persons 2 10 to 19 persons 3 20 to 49 persons 4 50 to 249 persons 5 250 persons or more 7 Do not know precisely but 10 persons or more -1 No answer -2 Not applicable (JOBSTAT  11, 21, 22, 30) JOBTIME YEAR IN WHICH PERSON STARTED WORKING IN HIS/HER CURRENT MAIN JOB MAINSTAT = 11, 12 4 digits 4 digits of the year concerned -1 No answer -2 Not applicable (MAINSTAT  11, 12) HIGHEST LEVEL OF EDUCATION OR TRAINING SUCCESSFULLY COMPLETED BY YOUR PARENTS (GUARDIAN) HATFATHER FATHER (MALE GUARDIAN) Everybody 1 At most lower secondary 2 Upper secondary 3 Tertiary -1 No answer -2 Not applicable (father unknown) HATMOTHER MOTHER (FEMALE GUARDIAN) Everybody 1 At most lower secondary 2 Upper secondary 3 Tertiary -1 No answer -2 Not applicable (mother unknown) COUNTRY OF BIRTH OF YOUR PARENTS BIRTHFATHER COUNTRY OF BIRTH OF THE FATHER Everybody 0 Born in this country 2 digits Based on the ISO country classification -1 No answer -2 Not applicable (father unknown) BIRTHMOTHER COUNTRY OF BIRTH OF THE MOTHER Everybody 0 Born in this country 2 digits Based on the ISO country classification -1 No answer -2 Not applicable (mother unknown) 2. Access to information on learning possibilities and guidance Variable name Code Description Filter SEEKINFO LOOKED FOR ANY INFORMATION CONCERNING LEARNING POSSIBILITIES IN THE LAST 12 MONTHS (formal and non-formal education and training) Everybody 1 Yes 2 No -1 No answer GUIDEINST INFORMATION OR ADVICE/HELP ON LEARNING POSSIBILITIES RECEIVED FROM INSTITUTIONS/ORGANISATIONS IN THE LAST 12 MONTHS Everybody -1 No answer List of items (multiple responses allowed): GUIDEINST_1 Yes, I received free of charge information or advice/help on learning opportunities from institutions/organisations GUIDEINST_2 Yes, I paid for information or advice/help on learning opportunities from institutions/organisations GUIDEINST_3 No, I did not receive any information or advice/help on learning opportunities from institutions/organisations Each GUIDEINST_x variable is coded: 1 if selected, 2 if not selected, -1 if there is no answer GUIDESOURCE SOURCE OF FREE OF CHARGE INFORMATION OR ADVICE/HELP ON LEARNING POSSIBILITIES RECEIVED IN THE LAST 12 MONTHS GUIDEINST_1 = 1 -1 No answer -2 Not applicable (GUIDEINST_1  1) List of items (multiple responses allowed): GUIDESOURCE_1 From education or training institutions (school, college, university, VET centre, institution for adult learning, validation centre) GUIDESOURCE_2 From employment services GUIDESOURCE_3 From employer or employer organisations GUIDESOURCE_4 From trade unions or work council GUIDESOURCE_5 From other institutions/organisations providing free information or advice/help on learning opportunities (other than mentioned before) Each GUIDESOURCE_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (GUIDEINST_1  1), -1 if there is no answer GUIDETYPE TYPE OF FREE INFORMATION OR ADVICE/HELP ON LEARNING POSSIBILITIES RECEIVED IN THE LAST 12 MONTHS GUIDEINST_1 = 1 -1 No answer -2 Not applicable (GUIDEINST_1  1) List of items (multiple responses allowed): GUIDETYPE_1 Information or advice/help on learning possibilities GUIDETYPE_2 Assessment of skills and competences through tests, skills audits or interviews GUIDETYPE_3 Information or advice/help on procedure for validation/recognition of skills, competences or prior learning GUIDETYPE_4 Other type of information or advice/help Each GUIDETYPE_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (GUIDEINST_1  1), -1 if there is no answer GUIDEMODE MODE OF DELIVERY OF FREE INFORMATION OR ADVICE/HELP ON LEARNING POSSIBILITIES RECEIVED IN THE LAST 12 MONTHS GUIDEINST_1 = 1 0 None of the items listed below -1 No answer -2 Not applicable (GUIDEINST_1  1) List of items (multiple responses allowed): GUIDEMODE_1 Face to face interaction GUIDEMODE_2 Interaction with a person through internet, phone, e-mail or any other media GUIDEMODE_3 Interaction with a computer based application for information or advice/help (including on line self-assessment tools) GUIDEMODE_4 No interaction, only information through dedicated material (books, posters, websites, leaflet, TV programme, etc.) Each GUIDEMODE_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (GUIDEINST_1  1), -1 if there is no answer 3. Participation in formal education and training Variable name Code Description Filter FED PARTICIPATION IN FORMAL EDUCATION DURING THE LAST 12 MONTHS Everybody 1 Yes 2 No FEDNUM NUMBER OF FORMAL EDUCATION ACTIVITIES PARTICIPATED IN DURING THE LAST 12 MONTHS Everybody 0 None (FED = 2) 1-99 Number of activities FEDLEVEL LEVEL OF THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 100 ISCED 1 200 ISCED 2 (incl. ISCED 3 programmes of duration less than 2 years) 302 ISCED 3 programme duration of 2 years and more, sequential (i.e. access to next ISCED 3 programme only) 303 ISCED 3 programme duration of 2 years and more, terminal or access to ISCED 4 only 304 ISCED 3 with access to ISCED 5, 6 or 7 300 ISCED 3 programme of duration of 2 years and more, without possible distinction of access to other ISCED levels 400 ISCED 4 500 ISCED 5 600 ISCED 6 700 ISCED 7 800 ISCED 8 -2 Not applicable (FEDNUM = 0) FEDFIELD FIELD OF THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 and FEDLEVEL = 300 to 800 0000-9998 Level 1 of the classification of fields of education and training or optional or subdivisions of the classification of fields of education and training -1 No answer -2 Not applicable (FEDNUM = 0 or FEDLEVEL  300 to 800) FEDVOC ORIENTATION OF THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDLEVEL= 300 to 400 1 General education 2 Vocational education -1 No answer -2 Not applicable (FEDLEVEL  300 to 400) FEDSTARTYEAR YEAR WHEN THE MOST RECENT FORMAL EDUCATION ACTIVITY STARTED FEDNUM  ¥ 1 4 digits Year when the most recent formal education activity started -1 No answer -2 Not applicable (FEDNUM = 0) FEDSTARTMONTH MONTH WHEN THE MOST RECENT FORMAL EDUCATION ACTIVITY STARTED FEDNUM  ¥ 1 1-12 Month when the most recent formal education activity started -1 No answer -2 Not applicable (FEDNUM = 0) FEDCOMP COMPLETION OF THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1 No, I dropped out before the expected end 2 No, it is still on-going 3 Yes, I completed it -1 No answer -2 Not applicable (FEDNUM = 0) FEDDIST MOST RECENT FORMAL EDUCATION ACTIVITY ORGANISED AS DISTANCE LEARNING FEDNUM  ¥ 1 1 Yes 2 No -1 No answer -2 Not applicable (FEDNUM = 0) FEDDISTOL DISTANCE LEARNING ORGANISED AS AN ONLINE COURSE FEDDIST = 1 1 Yes 2 No -1 No answer -2 Not applicable (FEDDIST  1) FEDOERA USE OF ONLINE EDUCATIONAL RESOURCES FOR THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1 Very frequently 2 Frequently 3 Sometimes 4 Never -1 No answer -2 Not applicable (FEDNUM = 0) FEDOERB INTERACTION WITH OTHER PEOPLE (E.G. TEACHERS, LEARNERS) THROUGH EDUCATIONAL WEBSITES/PORTALS FOR THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1 Yes 2 No -1 No answer -2 Not applicable (FEDNUM = 0) FEDREASON REASONS FOR PARTICIPATING IN THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 0 None of the items listed below -1 No answer -2 Not applicable (FEDNUM = 0) List of items (multiple responses allowed): FEDREASON_01a To do my job better FEDREASON_01b To improve my career prospects FEDREASON_02 To be less likely to lose my job FEDREASON_03 To increase my possibilities of getting a job, or changing a job/profession FEDREASON_04 To start my own business FEDREASON_05 I was obliged to participate FEDREASON_06 To get knowledge/skills useful in my everyday life FEDREASON_07 To increase my knowledge/skills on a subject that interests me FEDREASON_08 Obtain certificate FEDREASON_09 To meet new people/for fun Each FEDREASON_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (FEDNUM = 0), -1 if there is no answer FEDWORKTIME MOST RECENT FORMAL EDUCATION ACTIVITY DURING PAID WORKING HOURS (INCLUDING PAID LEAVE OR RECUPERATION) FEDNUM  ¥ 1 1 Only during paid working hours 2 Mostly during paid working hours 3 Mostly outside paid working hours 4 Only outside paid working hours 5 Not working at that time -1 No answer -2 Not applicable (FEDNUM = 0) FEDNBHOURS TOTAL NUMBER OF INSTRUCTION HOURS OF THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1-9999 Number of instruction hours -1 No answer -2 Not applicable (FEDNUM = 0) FEDPAID PAYMENT FOR THE TUITION, REGISTRATION, EXAM FEES, EXPENSES FOR BOOKS OR TECHNICAL STUDY MEANS FOR THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1 Fully paid by yourself 2 Partly paid by yourself and partly paid by someone else 3 Fully paid by somebody else 4 Free activity 5 You do not know -1 No answer -2 Not applicable (FEDNUM = 0) FEDPAIDBY PARTIAL OR FULL PAYMENT FOR THE TUITION, REGISTRATION, EXAM FEES, EXPENSES FOR BOOKS OR TECHNICAL STUDY MEANS FOR THE MOST RECENT FORMAL EDUCATION ACTIVITY BY: FEDNUM  ¥ 1 and FEDPAID = 2 or 3 0 None of the items listed below -1 No answer -2 Not applicable (FEDNUM = 0 or (FEDPAID  2 and FEDPAID  3)) List of items (multiple responses allowed): FEDPAIDBY_1 Employer or prospective employer FEDPAIDBY_2 Public employment services FEDPAIDBY_3 Other public institutions FEDPAIDBY_4 A household member or a relative Each FEDPAIDBY_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (FEDNUM = 0 or (FEDPAID  2 and FEDPAID  3)), -1 if there is no answer FEDUSEA CURRENT USE OF THE SKILLS OR KNOWLEDGE ACQUIRED FROM THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1 A lot 2 A fair amount 3 Very little 4 Not at all -1 No answer -2 Not applicable (FEDNUM = 0) FEDUSEB EXPECTED USE OF THE SKILLS OR KNOWLEDGE ACQUIRED FROM THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 1 A lot 2 A fair amount 3 Very little 4 Not at all -1 No answer -2 Not applicable (FEDNUM = 0) FEDOUTCOME OUTCOMES OF THE NEW SKILLS/KNOWLEDGE ACQUIRED THROUGH THE MOST RECENT FORMAL EDUCATION ACTIVITY FEDNUM  ¥ 1 0 None of the items listed below -1 No answer -2 Not applicable (FEDNUM = 0) List of items (multiple responses allowed): FEDOUTCOME_1 Getting a (new) job FEDOUTCOME_3 Higher salary/wages FEDOUTCOME_2 Promotion in the job FEDOUTCOME_4 New tasks FEDOUTCOME_5 Better performance in the job FEDOUTCOME_6 Personal-related reasons (meet other people, refresh your skills in general subjects, etc.) FEDOUTCOME_7 No outcomes yet Each FEDOUTCOME_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (FEDNUM = 0), -1 if there is no answer 4. Participation in non-formal education and training Variable name Code Description Filter (NFE) PARTICIPATION IN ANY OF THE FOLLOWING ACTIVITIES WITH THE INTENTION TO IMPROVE KNOWLEDGE OR SKILLS IN ANY AREA (INCLUDING HOBBIES) DURING THE LAST 12 MONTHS Everybody NFECOURSE (a) COURSES Everybody 1 Yes 2 No NFEWORKSHOP (b) WORKSHOPS AND SEMINARS Everybody 1 Yes 2 No NFEGUIDEDJT (c) GUIDED ON-THE-JOB TRAINING Everybody 1 Yes 2 No NFELESSON (d) PRIVATE LESSONS Everybody 1 Yes 2 No NFENUM NUMBER OF NON-FORMAL EDUCATION AND TRAINING ACTIVITIES DURING THE LAST 12 MONTHS Everybody 0 None (NFECOURSE = 2 and NFEWORKSHOP = 2 and NFEGUIDEDJT = 2 and NFELESSON = 2) 1-99 Number of activities IDENTIFICATION OF ACTIVITIES (UP TO 7) (NFEACT01) 01  Identification of the 1st activity NFEACT01_TYPE TYPE OF THE ACTIVITY NFENUM  ¥ 1 1 Courses 2 Workshops and seminars 3 Guided on-the-job training 4 Private lessons -1 No answer -2 Not applicable (NFENUM = 0) NFEACT01_PURP PURPOSE OF THE ACTIVITY NFENUM  ¥ 1 1 Mainly job-related 2 Mainly personal/non-job-related reasons -1 No answer -2 Not applicable (NFENUM = 0) NFEACT01_WORKTIME THE LEARNING ACTIVITY TOOK PLACE FULLY OR MOSTLY DURING PAID WORKING HOURS (INCLUDING PAID LEAVE AND RECUPERATION) NFENUM  ¥ 1 1 Yes 2 No (including not working at that time) -1 No answer -2 Not applicable (NFENUM = 0) NFEACT01_PAIDBY THE LEARNING ACTIVITY WAS PARTIALLY OR FULLY PAID BY THE EMPLOYER NFENUM  ¥ 1 1 Yes 2 No (including not working at that time) -1 No answer -2 Not applicable (NFENUM = 0) (NFEACT02) 02  Identification of the 2nd activity NFENUM  ¥ 2 NFEACT02_TYPE Coded as (NFEACT01) NFEACT02_PURP Coded as (NFEACT01) NFEACT02_WORKTIME Coded as (NFEACT01) NFEACT02_PAIDBY Coded as (NFEACT01) (NFEACT03) 03  Identification of the 3rd activity NFENUM  ¥ 3 NFEACT03_TYPE Coded as (NFEACT01) NFEACT03_PURP Coded as (NFEACT01) NFEACT03_WORKTIME Coded as (NFEACT01) NFEACT03_PAIDBY Coded as (NFEACT01) (NFEACT04) 04  Identification of the 4th activity NFENUM  ¥ 4 NFEACT04_TYPE Coded as (NFEACT01) NFEACT04_PURP Coded as (NFEACT01) NFEACT04_WORKTIME Coded as (NFEACT01) NFEACT04_PAIDBY Coded as (NFEACT01) (NFEACT05) 05  Identification of the 5th activity NFENUM  ¥ 5 NFEACT05_TYPE Coded as (NFEACT01) NFEACT05_PURP Coded as (NFEACT01) NFEACT05_WORKTIME Coded as (NFEACT01) NFEACT05_PAIDBY Coded as (NFEACT01) (NFEACT06) 06  Identification of the 6th activity NFENUM  ¥ 6 NFEACT06_TYPE Coded as (NFEACT01) NFEACT06_PURP Coded as (NFEACT01) NFEACT06_WORKTIME Coded as (NFEACT01) NFEACT06_PAIDBY Coded as (NFEACT01) (NFEACT07) 07  Identification of the 7th activity NFENUM  ¥ 7 NFEACT07_TYPE Coded as (NFEACT01) NFEACT07_PURP Coded as (NFEACT01) NFEACT07_WORKTIME Coded as (NFEACT01) NFEACT07_PAIDBY Coded as (NFEACT01) NFERAND1 CODE OF THE 1ST RANDOMLY SELECTED ACTIVITY NFENUM  ¥ 1 01-07 Identification code of the 1st randomly selected activity (code of the activity as in the variables NFEACTxx) -2 Not applicable (NFENUM = 0) NFERAND1_TYPE As reported in NFEACT01_TYPE to NFEACT07_TYPE for the 1st randomly selected activity NFEFIELD1 FIELD OF THE 1ST ACTIVITY NFERAND1  -2 0000-9998 Level 1 of the classification of fields of education and training or optional or subdivisions of the classification of fields of education and training -2 Not applicable (NFERAND1 = -2) NFEDIST1 1ST ACTIVITY ORGANISED AS DISTANCE LEARNING NFENUM  ¥ 1 1 Yes 2 No -1 No answer -2 Not applicable (NFENUM = 0) NFEDISTOL1 DISTANCE LEARNING FOR THE 1ST ACTIVITY ORGANISED AS AN ONLINE COURSE NFEDIST1 = 1 1 Yes 2 No -1 No answer -2 Not applicable (NFEDIST1  1) NFEOERA1 USE OF ONLINE EDUCATIONAL RESOURCES FOR THE 1ST ACTIVITY NFENUM  ¥ 1 1 Yes 2 No -1 No answer -2 Not applicable (NFENUM=0) NFEOERB1 INTERACTION WITH OTHER PEOPLE (E.G. TEACHERS, LEARNERS) THROUGH EDUCATIONAL WEBSITES/PORTALS FOR THE 1ST ACTIVITY NFENUM  ¥ 1 1 Yes 2 No -1 No answer -2 Not applicable (NFENUM = 0) NFEREASON1 REASONS FOR PARTICIPATING IN THE 1ST ACTIVITY NFERAND1  -2 0 None of the items listed below -1 No answer -2 Not applicable (NFERAND1 = -2) List of items (multiple responses allowed): NFEREASON1_01a To do my job better Job-related activity NFEREASON1_01b To improve my career prospects Job-related activity NFEREASON1_02 To be less likely to lose my job Job-related activity NFEREASON1_03 To increase my possibilities of getting a job, or changing a job/profession Job-related activity NFEREASON1_04 To start my own business Job-related activity NFEREASON1_13 Because of organisational and/or technological changes at work Job-related activity NFEREASON1_11 Required by the employer or by law NFEREASON1_06 To get knowledge/skills useful in my everyday life NFEREASON1_07 To increase my knowledge/skills on a subject that interests me NFEREASON1_08 Obtain certificate NFEREASON1_09 To meet new people/for fun NFEREASON1_10 For health reasons NFEREASON1_12 To do voluntary work better Each NFEREASON1_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (NFERAND1 = -2), -1 if there is no answer NFENBHOURS1 TOTAL NUMBER OF INSTRUCTION HOURS OF 1ST ACTIVITY NFERAND1  -2 1-9999 Number of instruction hours -1 No answer -2 Not applicable (NFERAND1 = -2) NFEPROVIDER1 PROVIDER OF THE 1ST ACTIVITY NFERAND1  -2 1 Formal education institution 2 Non-formal education and training institutions 3 Commercial institution where education and training is not the main activity (e.g. equipment suppliers) 4 Employer 5 Employers' organisations, chambers of commerce 6 Trade unions 7 Non-profit associations, e.g. cultural society, political party 8 Individuals (e.g. students giving private lessons) 9 Non-commercial institution where education and training is not the main activity (e.g. libraries, museums, ministers) 10 Other -1 No answer -2 Not applicable (NFERAND1 = -2) NFECERT1 CERTIFICATE OBTAINED AFTER THE 1ST ACTIVITY NFERAND1  -2 1 Yes, required by the employer or a professional body or by law 2 Yes, not required by the employer or a professional body or by law 3 No (acknowledgement of attendance) -1 No answer -2 Not applicable (NFERAND1 = -2) NFEPAID1 PAYMENT FOR THE TUITION, REGISTRATION, EXAM FEES, EXPENSES FOR BOOKS OR TECHNICAL STUDY MEANS NFERAND1  -2 1 Fully paid by yourself 2 Partly paid by yourself and partly paid by someone else 3 Fully paid by somebody else 4 Free activity 5 You do not know -1 No answer -2 Not applicable (NFERAND1 = -2) NFEPAIDBY1 PARTIAL OR FULL PAYMENT FOR THE TUITION, REGISTRATION, EXAM FEES, EXPENSES FOR BOOKS OR TECHNICAL STUDY MEANS FOR THE 1ST ACTIVITY NFERAND1  -2 and NFEPAID1 = 2 or 3 0 None of the items listed below -1 No answer -2 Not applicable (NFERAND1 = -2 or (NFEPAID1  2 or 3)) List of items (multiple responses allowed): NFEPAIDBY1_1 Employer or prospective employer NFEPAIDBY1_2 Public employment services NFEPAIDBY1_3 Other public institutions NFEPAIDBY1_4 A household member or a relative Each NFEPAIDBY1_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (NFERAND1 = -2 or (NFEPAID1  2 or 3)), -1 if there is no answer NFEPAIDVAL1 COSTS PAID PERSONALLY OR BY ANY HOUSEHOLD MEMBER OR RELATIVE FOR TUITION, REGISTRATION, EXAM FEES, BOOKS, AND/OR TECHNICAL STUDY MEANS REGARDING THE 1ST ACTIVITY NFEPAID1 = 1 or NFEPAID1 = 2 or (NFEPAID1 = 3 and NFEPAIDBY1_4 = 1) In euros -1 No answer -2 Not applicable [NFEPAID1  1 and NFEPAID1  2 and (NFEPAID1 = 3 and NFEPAIDBY1_4  1)] NFEUSEA1 CURRENT USE OF THE SKILLS OR KNOWLEDGE ACQUIRED FROM THE 1ST ACTIVITY NFERAND1  -2 1 A lot 2 A fair amount 3 Very little 4 Not at all -1 No answer -2 Not applicable (NFERAND1 = -2) NFEUSEB1 EXPECTED USE OF THE SKILLS OR KNOWLEDGE ACQUIRED FROM THE 1ST ACTIVITY NFERAND1  -2 1 A lot 2 A fair amount 3 Very little 4 Not at all -1 No answer -2 Not applicable (NFERAND1 = -2) NFEOUTCOME1 OUTCOMES OF THE NEW SKILLS/KNOWLEDGE ACQUIRED THROUGH THE 1ST ACTIVITY NFERAND1  -2 0 None of the items listed below -1 No answer -2 Not applicable (NFERAND1 = -2) List of items (multiple responses allowed): NFEOUTCOME1_1 Getting a (new) job NFEOUTCOME1_3 Higher salary/wages NFEOUTCOME1_2 Promotion in the job NFEOUTCOME1_4 New tasks NFEOUTCOME1_5 Better performance in the job NFEOUTCOME1_6 Personal related reasons (meet other people, refresh your skills in general subjects, etc.) NFEOUTCOME1_7 No outcomes yet Each NFEOUTCOME1_x variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (NFERAND1 = -2), -1 if there is no answer NFERAND2 CODE OF THE 2ND RANDOMLY SELECTED ACTIVITY Variables and coding analogously to NFERAND1 5. Difficulties in participation in formal and non-formal education and training Variable name Code Description Filter DIFFICULTY DIFFICULTIES RELATED TO PARTICIPATION (OR MORE PARTICIPATION) IN FORMAL OR NON-FORMAL EDUCATION AND TRAINING DURING THE LAST 12 MONTHS Everybody 1 Person participated in formal or non-formal education but did not want to participate more 2 Person participated in formal or non-formal education and wanted to participate more 3 Person did not participate in formal or non-formal education and did not want to participate 4 Person did not participate in formal or non-formal education but wanted to participate -1 No answer NEED NO NEED FOR (FURTHER) EDUCATION AND TRAINING DIFFICULTY = 1 or 3 1 Yes 2 No -1 No answer -2 Not applicable (DIFFICULTY  1 or 3) DIFFTYPE TYPE OF DIFFICULTIES (DIFFICULTY = 2 or 4) or NEED = 2 0 None of the items listed below -1 No answer -2 Not applicable [(DIFFICULTY  2 or 4) and NEED  2] List of items (multiple responses allowed): DIFFTYPE_01 Difficulty 01  Prerequisites DIFFTYPE_02 Difficulty 02  Cost DIFFTYPE_03 Difficulty 03  Lack of employer's support or lack of public services support DIFFTYPE_04 Difficulty 04  Schedule DIFFTYPE_05 Difficulty 05  Distance DIFFTYPE_06 Difficulty 06  No access to a computer or internet DIFFTYPE_07 Difficulty 07  Family responsibilities DIFFTYPE_08a Difficulty 08a  Health DIFFTYPE_08b Difficulty 08b  Age DIFFTYPE_09 Difficulty 09  Other personal reasons DIFFTYPE_10 Difficulty 10  No suitable education or training activity DIFFTYPE_12 Difficulty 12  Negative previous learning experience Each DIFFTYPE_xx variable is coded: 1 if selected, 2 if not selected, -2 for not applicable (DIFFICULTY  2 or 4), -1 if there is no answer DIFFMAIN MOST IMPORTANT DIFFICULTY (DIFFICULTY = 2 or 4) or NEED = 2 3 digits Code of the reason from 01 to 12 (code of the difficulty as in the variable DIFFTYPE) -2 Not applicable [(DIFFICULTY  2 or 4) and NEED  2] -1 No answer 6. Participation in informal learning Variable name Code Description Filter (INF) PARTICIPATION IN THE FOLLOWING OTHER ACTIVITIES IN THE LAST 12 MONTHS (DELIBERATE LEARNING TO IMPROVE KNOWLEDGE OR SKILLS AT WORK OR DURING FREE TIME) Everybody INFFAMILY LEARNING FROM A FAMILY MEMBER, FRIEND OR COLLEAGUE 1 Yes 2 No INFMATERIAL LEARNING BY USING PRINTED MATERIAL (BOOKS, PROFESSIONAL MAGAZINES, ETC.) 1 Yes 2 No INFCOMPUTER LEARNING BY USING COMPUTERS (ONLINE OR OFFLINE) 1 Yes 2 No INFMEDIA LEARNING THROUGH TELEVISION/RADIO/VIDEO 1 Yes 2 No INFMUSEUM LEARNING BY GUIDED TOURS IN MUSEUMS, HISTORICAL OR NATURAL OR INDUSTRIAL SITES 1 Yes 2 No INFLIBRARIES LEARNING BY VISITING LEARNING CENTRES (INCLUDING LIBRARIES) 1 Yes 2 No 7. Languages Variable name Code Description Filter LANGMOTHER MOTHER TONGUE(S) Everybody Codes based on the ISO country classification 2digits 1st language 2digits 2nd language (00 if none) LANGUSED OTHER LANGUAGES APART FROM MOTHER TONGUE(S) Everybody 0-99 Number of other languages -1 No answer LANGUSED_1 2 digits 1  Code of the first language or 00 (none) LANGUSED_2 2 digits 2  Code of the second language or 00 (none) LANGUSED_3 2 digits 3  Code of the third language or 00 (none) LANGUSED_4 2 digits 4  Code of the fourth language or 00 (none) LANGUSED_5 2 digits 5  Code of the fifth language or 00 (none) LANGUSED_6 2 digits 6  Code of the sixth language or 00 (none) LANGUSED_7 2 digits 7  Code of the seventh language or 00 (none) Each LANGUSED_x variable is coded on the basis of the ISO country classification LANGBEST1 FIRST BEST KNOWN LANGUAGE (APART FROM MOTHER TONGUE(S)) LANGUSED  0, -1 Based on the ISO country classification 2 digits 1st language (2digits code) -1 No answer -2 Not applicable (LANGUSED = 0, -1) LANGLEVEL1 FIRST BEST LANGUAGE KNOWLEDGE (APART FROM MOTHER TONGUE(S)) LANGBEST1  -1, -2 0 I only understand and can use a few words and phrases 1 I can understand and use the most common everyday expressions. I use the language in relation to familiar things and situations. 2 I can understand the essential of clear language and produce simple text. I can describe experiences and events and communicate fairly fluently. 3 I can understand a wide range of demanding texts and use the language flexibly. I master the language almost completely. -1 No answer -2 Not applicable (LANGBEST1 = -1, -2) LANGBEST2 SECOND BEST KNOWN LANGUAGE (APART FROM MOTHER TONGUE(S)) LANGUSED  0, 1, -1 Based on the ISO country classification 2 digits 2nd language (2digits code) -1 No answer -2 Not applicable (LANGUSED = 0, 1, -1) LANGLEVEL2 SECOND BEST LANGUAGE KNOWLEDGE (APART FROM MOTHER TONGUE(S)) LANGBEST2  -1, -2 Coded as LANGLEVEL1 ANNEX II Sample and precision requirements 1. The Second Adult Education Survey data shall be based on nationally representative probability samples. The weighting factors should be calculated taking into account in particular the probability of selection and the available external data relating to the distribution of the population being surveyed, according to sex, age groups (25-34; 35-54; 55-64), education (at most lower secondary education (ISCED level 1 or lower, ISCED 2 and ISCED 3 programmes of less than 2 years); upper secondary (ISCED levels 3 and 4); tertiary education (levels 5 to 8)); employment (employed or unemployed); region (NUTS II level), where such external data are held to be sufficiently reliable at national level. 2. According to the Annex to Regulation (EC) No 452/2008, the sample size of the Second Adult Education Survey shall be established on the basis of precision requirements that shall not require effective national sample sizes to be no larger than 5 000 individuals, calculated on the assumption of simple random sampling. The absolute margin of error for the indicator mentioned in point 3 shall not exceed the threshold stipulated in point 3, unless this requires an effective national sample size larger than 5 000 individuals. In the latter case, the size of the required effective national sample shall be 5 000 individuals. 3. The Second Adult Education Survey should be designed in such a way that the estimate of the absolute margin of error does not exceed 1,4 percentage points for the estimated participation rate in non-formal education and training for the total reference population aged 25 to 64. The same requirement is relaxed to a threshold of 1,7 percentage points for countries with a population aged 25 to 64 of one million to three and a half million. The same requirement is relaxed to a threshold of 2,0 percentage points for countries with a population aged 25 to 64 of less than one million. 4. The absolute margin of error mentioned in point 3 is the half-length of the 95 % confidence interval. Effective national sample sizes should be adjusted for design effects and anticipated unit non-response to determine the real sample sizes at planning stage. These requirements apply to a sample of resident individuals aged 25 to 64. In the case of national samples with a wider scope, estimates for the resident population aged 25 to 64 should comply with the precision requirements set out above. ANNEX III Quality requirements and standard quality report A standard quality report shall be submitted in accordance with the European Statistical System Standard Quality Report Structure. Particular attention shall be given to relevance, accuracy, timeliness and punctuality, accessibility and clarity, comparability and coherence in accordance with Article 4(1)(d) of Regulation (EC) No 452/2008. Member States shall submit a standard quality report as defined in Article 6 of this Regulation. They shall do so using the transmission formats the Commission (Eurostat) provides. A copy of the national questionnaire shall accompany the report. The standard quality criteria shall be applied as follows. 1. RELEVANCE  Implementation of the survey and the degree to which statistics meet current and potential users' needs.  Description and classification of users.  Individual needs of each user group.  Whether and to what degree those needs have been met. 2. ACCURACY 2.1. Sampling errors  Description of the sample design and the actual sample.  Description of the calculation of the final weighting factors including the non-response model and auxiliary variables used.  Coefficients of variation of the estimates according to the sample strata with regard to the indicators of interest listed in Annex II, point 3.  Variance estimation software.  A description of the auxiliary variables or information used.  With regard to non-response analysis, a description of the biases in the sample and the results. 2.2. Non-sampling errors 2.2.1. Coverage errors  Description of the register used for sampling and its overall quality.  Information included in the register and its updating frequency.  Errors due to the discrepancies between the sampling frame and the target population and sub-populations (over-coverage, under-coverage, misclassifications).  Methods used to obtain this information.  Notes on the processing of misclassifications. 2.2.2. Measurement errors Assessment of errors that occurred at the data collection stage, due for example to:  The questionnaire design (results of pre-tests or laboratory methods; questioning strategies).  Reporting unit/respondent (respondents' reactions).  Data collection tools and the use of administrative records (correspondence between the administrative and the survey concepts, e.g. the reference period, the availability of individual data).  Data collection modes. 2.2.3. Processing errors Description of the data editing process:  Processing system and tools used.  Errors due to coding, editing, weighting and tabulation, etc.  Quality checks at macro-/micro-level.  Breakdown of corrections and of failed edits into missing values, errors and anomalies. 2.2.4. Non-response errors Description of the measures taken to contact respondents again:  Unit and item response rates.  Assessment of unit non-response and item non-response.  Full report on imputation procedures including the methods used for imputation and/or re-weighting.  Methodological notes and the results of non-response analysis or other methods to assess the effects of non-response. 3. TIMELINESS AND PUNCTUALITY Table of dates showing when each of the following phases of the project started and ended: data collection, reminders and follow-up, checking and editing data, further validation and imputation, non-response survey (as appropriate), estimations, data transmission to Eurostat and the dissemination of national results. 4. ACCESSIBILITY AND CLARITY  Conditions of access to data.  Plan for disseminating the results.  A copy of any methodological documents relating to the statistics provided. 5. COMPARABILITY As appropriate and relevant, countries should comment on:  Deviations from the European questionnaire and definitions.  Whether the survey was linked to another national survey.  To what extent the survey was done using existing data in registers.  A description of how the requirements of this Regulation have been fulfilled so the comparability of the data can be assessed. 6. COHERENCE  Comparison of statistics for the same phenomenon or item from other surveys or sources.  Description of how the requirements of this Regulation have been fulfilled so the geographical comparability of the data can be assessed. 7. COST AND BURDEN Analysis of the burden and benefit at national level by considering the following for example:  Average time for answering the questionnaire.  Problematic questions or modules from the survey.  Problems with the classification and definition of learning activities, problems with other classifications.  The variables which were most/least useful in collecting data on adult participation in lifelong learning.  Estimated or actual satisfaction level of national data users.  Respondent burden. Efforts made to reduce burden.